DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 10, 12, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. independent claim 1 recites “the interactive display device is configured to display the target image in the simulation scene such that optical focus on the target image by the patient aligns a portion of a fundus of the eye of the patient with the optical path” in lines 13-16. Independent claim 32 also recites a similar claim language in lines 20-22. The scope and boundaries of this limitation cannot be readily determined from the claim language and the specification. Thus, this limitation renders the claims indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 10, 12, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zemmouri et al., Pub. No US 2006/0106438  (hereinafter “Zemmouri”), in view of Samec et al., Pub. No. US 2016/0270656 (hereinafter “Samec”).
Regarding claims 1 and 32, Zemmouri disclose discloses a laser-based ophthalmological treatment system (see paragraph [0001]), comprising: a device housing (see figure 1); means 5 of the chin-rest type for positioning the patient's head relative to the optical unit 1 and the light beam 3 (see paragraph [0039]); transmitting a pulse of laser radiation through a pupil to the portion of the fundus (see paragraphs [0045],[0067]); an optical unit 1 enabling a practitioner to observe the eye being treated; a mirror 4 (corresponding to a first optical element) for deflecting the light beam so that it propagates horizontally on the same optical axis as the optical observation axis of the optical unit 2 ( see paragraphs [0036],[0038]).
Zemmouri does not disclose an interactive display device positioned in an optical path at a fixed distance relative to the head fixation assembly, wherein the interactive display device is configured to display a simulation scene that includes a target image into a visual field of the patient; and the target image is displayed in the simulation scene such that optical focus on the target image by the patient aligns a portion of a fundus of an eye of the patient in the optical path. However, the use of interactive display device during diagnostic/examination and treatment stage of patient’s eye is well known in the art. Samec discloses a user display device 62 (corresponding to an interactive display device), which is configured to project light 38 into the eye of a wearer to form an image in the eye (see paragraph [2086]); for example, an image (e.g., a small dot, a small shape, etc. corresponding to a simulation scene that includes a target ) is directed to the center of the user’s eye(e.g., formed at the center of the retina) (see paragraph [2094]). Hence, it would have been obvious to one of ordinary skill in the, at the time the applicant’s invention was file, to modify Zemmouri in view of Samec to incorporate interactive display device to the system to view and monitor the patient’s eye during a diagnostic stage and a subsequent treatment stage.
Regarding claims 3 and 4, Zemmouri further discloses a therapeutic radiation source positioned in the housing and configured to transmit laser pulses, and optical elements positioned in the optical path as claimed (see Fig.2, paragraphs [0038, 0040, 0045, 0067]).
Regarding claims 5 and 6, Samec discloses a fundus photography device is configured to capture a fundus image of the portion of the eye is disclosed (see paragraph [2088]), other additional features are normal design.
Regarding claim 7, Samec disclosed discloses a control device operably coupled to the display device as claimed (see paragraphs [1699], [2087]).
Regarding claims 9 and 10, a jaw portion is disclosed by Zemmouri (see par. [0039]), other additional features are normal design.
Regarding claims 12 and 33, Zemmouri discloses an optical unit enabling a practitioner to view the eye being treated (see paragraph [0036]).
Allowable Subject Matter
Claims 21-26, 28, 29, and 31 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, does not disclose, teach, imply, suggest, or anticipate the combination of features/steps recited in claim 21 in its entirety, or provide a motivating combination thereof, making obvious the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
December 3, 2022